DETAILED ACTION
Applicant’s response, filed 04 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 and 10 are cancelled.
Claims 1-3, 5-9, and 11-15 are pending.
Claims 1-3, 5-9, and 11-15 are rejected.

Priority
The effective filing date of the claimed invention is 08 Nov. 2017.

Claim Objections
The objection to claims 1 and 9 in the Office action mailed 03 Jan. 2022 has been withdrawn in view of claim amendments received 04 April 2022.

Claim Interpretation
Claim 1 recites “A method for evaluating nucleic acid sequencing data using a quality control analysis system, comprising:…. extracting, by a processor of the quality control analysis system…”. Therefore, the quality control analysis system is interpreted to be a system comprising a processor (i.e. a computer).
Claims 8 and 14 recite “…wherein the quality control metric is determined prior to alignment of the received reads to a genomic reference sequence”. The alignment of reads to a genomic sequence is interpreted to mean aligning reads directly to a genomic sequence larger than said read in order to identify a position of the read within the genome sequence. That is, using a k-mer to query a reference database of k-mers to find a matching k-mer is not considered to be an alignment process, as performed in independent claims 1 and 9 and described in Applicant’s specification at para. [0008].

Claim Interpretation -35 USC § 112(f)
The interpretation of the limitation “an annotator configured to: (i) generate…; (ii) store…; and (iii) annotate…” recited in claim 10 under 35 U.S.C. 112(f) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of the cancellation of this claim received 04 April 2022.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4 and 10 under 35 U.S.C. 112(b) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of the cancellation of these claims received 04 April 2022.
The rejection of claims 5-6 and 13-14 under 35 U.S.C. 112(b) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of claim amendments received 04 April 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, recite “receiving…a plurality of reads of a nucleic acid sequence during a sequencing analysis of a sample”. Claim 9, and claims dependent therefrom, similarly recite “…(i) extract a plurality of k-mers from a plurality of reads…, wherein the plurality of k-mers are extracted during a sequencing analysis of a sample…”. It’s unclear if claims 1 and 9 intend to require that the reads are received or k-mers are extracted, respectively, during the sequencing analysis of any sample (e.g. reads of a first sample are received during the sequence analysis of a second sample), or if the claims intend to require that the plurality of reads were generated from the sequencing analysis of the sample, but the sequence analysis of the sample is still ongoing. If Applicant intends for the reads to be received or the k-mers extracted during the sequencing analysis of any sample, it’s further unclear if this is intended to encompass a sequencing analysis being performed anywhere, and if so, it’s unclear in what way one of ordinary skill in the art could ascertain when a sequencing analysis is being performed anywhere during the analysis of reads from a different sequencing analysis. As such, the metes and bounds of the claims are unclear. For purpose of examination, the plurality of reads in claim 1 and 9 are interpreted to have been generated from the same sequencing analysis of the sample, and that this sequencing analysis is still ongoing.
Claims 5-6 recite “The method of claim 1, wherein the annotation information comprises information…”. Based on the cancellation of claim 4, from which claims 5-6 previously depended, it’s unclear if “the annotation information” recited in claims 5-6 is intended to refer to the annotation information of the annotated k-mers or if the annotation information is intended to refer to the annotation information about the plurality of reads, both recited in claim 1. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the annotation information” is interpreted to refer to the annotation information annotating the annotated k-mers, as previously recited in claim 4. 
Claim 9, and claims dependent therefrom, are indefinite for recitation of a processor configured to (i) extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence, wherein the plurality of k-mers are extracted during a sequencing analysis of a sample;….(iv) determining…a quality control metric…, wherein the quality control metric is determined during the sequencing analysis of the sample”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). See MPEP 2173.05(p). Claim 9 involves a processor configured to extract a plurality of k-mers from reads that occurs during a sequencing analysis of a sample, and similarly determine a quality control metric during sequencing of the sample, and thus recites a system and a method steps of using the system in the same claim (e.g. during sequencing of a sample). As such, it’s unclear whether infringement occurs when one creates a system comprising a processor that allows a user to extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence during a sequencing analysis of a sample, or if infringement occurs when the sequencing analysis of the sample is actually being performed. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 9 is interpreted to require a processor configured to extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence and determine a quality control metric, and the sequencing analysis being performed occurs outside the metes and bounds of the claimed system.

Response to Arguments
Applicant's arguments filed 04 April 2022 regarding 35 U.S.C. 112(b) at pg.7, para. 4 to pg. 8, para. 3 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
The rejection of claims 4 and 10 under 35 U.S.C. 101 in the Office action mailed 03 Jan. 2022 has been withdrawn in view of the cancellation of these claims received 04 April 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 9 being representative) is directed a method and system for evaluating nucleic acid sequencing data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under mental process groupings of abstract ideas:
extracting a plurality of k-mers from the plurality of reads;
identifying using the plurality of extracted k-mers, one or more of a plurality of annotated k-mers found in the plurality of reads, wherein the plurality of annotated k-mers are generated from one or more nucleic acid sequences and stored in an annotation database of the quality control analysis system, and further wherein the annotated k-mers are annotated with annotation information about the one or more nucleic acid sequences from which the annotated k- mers are generated; and
gathering based on the identified one or more annotated k-mers found in the plurality of reads, annotation information about the plurality of reads; and determining, based on the gathered annotation information, a quality control metric for at least some of the plurality of reads, wherein the quality metric is determined during the sequencing analysis of the sample.
Claim 9 recites the following steps which fall under mental process groupings of abstract ideas:
an annotation database comprising a plurality of annotated k-mers generated from one or more nucleic acid sequences, wherein the plurality of annotated k-mers are annotated with annotation information about the one or more nucleic acid sequences from which the annotated k- mers are generated;
(i) extract a plurality of k-mers from a plurality of reads of a nucleic acid sequence, wherein the plurality of k-mers are extracted during a sequencing analysis of a sample;
(ii) identify, using the plurality of extracted k-mers, one or more of the plurality of annotated k-mers in the annotation database found in the plurality of reads;
(iii) gather, based on the identified annotated k-mers found in the plurality of reads, annotation information about the plurality of reads; and
(iv) determine, based on the gathered annotation information, a quality control metric for at least some of the plurality of read, wherein the quality control metric is determined during the sequencing analysis of the sample.
The identified claim limitations falls into the group of abstract ideas of mental processes, for the following reasons. In this case the step of extracting k-mers from a plurality of already generated reads involves analyzing the reads to break them apart into segments of k length (e.g. ACTGACTG into two 4-mers of ACTG and ACTG), which can be practically performed in the mind. Further regarding the limitation that the extraction occurs during a sequence analysis of a sample in claim 9, the sequencing of the sample occurs outside the metes and bounds of the claimed system, as discussed in the above 112(b) rejection, and thus do does not preclude the extraction step from being practically performed in the mind. The step identifying one or more annotated k-mers from a plurality of annotated k-mers in the annotation database using the extracted k-mers involves comparing the extracted k-mers to annotated k-mers in the database to identify matches, which can be practically performed in the mind. Next, gathering annotation information about the reads based on the identified annotated k-mers involves analyzing the annotation information of the annotated k-mers to infer annotation information about the reads, which amounts to a mere analysis of data. Determining a quality control metric for at least some of the reads based on the gathered annotation information, even while a sequencing analysis of a sample is occurring, involves analyzing a characteristic of the gathered annotation information (e.g. the presence of bacterial contamination) and determining the reads were contaminated (i.e. a quality control metric), which can be practically performed in the mind. Last, the annotation database comprising a plurality of annotated k-mers generated from nucleic acid sequences amounts to a database written via pen and paper based on the identification of k-mers within nucleic acid sequences, which can be practically performed in the mind aided with pen and paper. That is, other than reciting the steps are performed by a quality control analysis system (i.e. a computer) in claim 1 and/or a processor in claim 9, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations recite a mental process.
Dependent claims 2-3, 5-8, 11, and 13-15 further recite an abstract idea. Dependent claim 2 further recites the mental process of reporting the determined quality control metric. Dependent claims 3 and 11 further recites the mental process of responding to the received instruction to continue or cancel the sequencing analysis, which under the broadest reasonable interpretation of the limitation requires changing how the data is being analyzed based on the quality control metric, which is a mental process.. Dependent claims 5-6 only serve to further limit the annotation information for which the stored plurality of k-mers are annotated with, and thus are part of the mental process recited in claim 4. Dependent claim 7 further recites the mental process of determining a measurement of contamination of the reads, depth or coverage of the plurality of reads, and/or an identification of one or more species from which the plurality of reads were generated. Dependent claims 8 and 14 further recite the mental process of analysis of determining the quality control metric prior to alignment of the received reads to a genomic sequence. Dependent claim 13 further recites the mental process of analysis of the annotation information to comprise information about a location of the annotated k-mer within the nucleic acid sequence from which the annotated k-mer was generated, and/or about a characteristic of the nucleic acid sequence from which the annotated k-mer was generated. Therefore, claims 1-3, 5-9, and 11-15 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-3, 5-8, 11, and 13-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
a quality control analysis system with a processor (claim 1);
a processor (claim 9).
receiving, by the quality control analysis system, a plurality of reads of a nucleic acid sequence during a sequencing analysis of a sample (i.e. receiving data) (claim 1); and
receiving/receive, based on the determined quality control metric, an instruction to continue the sequencing analysis or to cancel the sequencing analysis (i.e. receiving data) (claims 1 and 9).
The additional element of claim 12 includes:
a user interface configured to provide the determined quality control metric to a user (i.e. displaying data).
The additional elements of a computer, processor, receiving data, and displaying data are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. 
Therefore, the additionally recited elements invoke computers merely as a tool to perform an existing process, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-15 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
Claims 2-3, 5-8, 11, and 13-15 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 9 include:
a quality control analysis system with a processor (claim 1);
a processor (claim 9).
receiving, by the quality control analysis system, a plurality of reads of a nucleic acid sequence during a sequencing analysis of a sample (i.e. receiving data) (claim 1); and
receiving/receive, based on the determined quality control metric, an instruction to continue the sequencing analysis or to cancel the sequencing analysis (i.e. receiving data) (claims 1 and 9).
The additional element of claim 12 includes:
a user interface configured to provide the determined quality control metric to a user (i.e. displaying data).
The additional elements of a computer, processor, receiving data, and displaying data are conventional computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Furthermore, the additional element of receiving information by a processor during a sequencing analysis of a sample is well-understood, routine, and conventional. This position is supported by Rehm et al. (ACMG clinical laboratory standards for next-generation sequencing, 2013, Genetics in Medicine, 15(9), pg. 733-747; newly cited.). Rehm et al. overviews the American College of Medical Genetics (ACMG) standards for next-generation sequencing (Abstract), including quality control (QC) programs, which would require a computer comprising a processor, supporting the routine analysis of samples that include QC checkpoints for monitoring quality assurance of sequencing by monitoring error rates during the sequencing run (pg. 743, col. 2, para. 4 to pg. 744, col. 1, para. 1).
Therefore, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 04 April 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims are focused on a specific improvement toward quality control analysis of sequencing data during a sequencing analysis or “run”, thereby saving valuable resources as compared to analyses performed after a sequencing analysis is complete, that the quality control analysis system analyzes genomic sequencing data during the sequencing analysis to determine a quality control metric that is used to determine whether to continue or stop sequencing, and thus the claims are directed to a complex computerized system that implements a multi-step process for converting raw genomic sequencing data into an actionable instruction to continue or cancel sequencing (Applicant’s remarks at pg. 14, para. 5 to pg. 15, para. 3). 
This argument is not persuasive. Under step 2A, prong 2 of the analysis, it is determined whether the claims integrate a recited judicial exception into a practical application, which includes whether the claim improves a technology or technical field. The improvement can be provided by one or more additional elements; in addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). First, this argument is not commensurate with the scope of the claims because the claims do not require continuing to perform or canceling a sequencing analysis based on the determined quality metric; instead, the claims only involve a computer or processor that is not required to be connected to any sequencer, to receive instruction to continue or cancel a sequencing analysis, but there is not requirement that the continuation or cancellation of the sequencing analysis be carried out by the sequencer performing the analysis. Accordingly, the alleged improvement pertaining to saving resources in sequencing a sample is not reflected in an additional element of the claim, under the broadest reasonable interpretation of the claim.
Furthermore, when determining whether a claim integrates a recited judicial exception into a practical application, whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) is considered; specifically the particularity or generality of the application of the judicial exception is considered. See MPEP 2106.05(f). Even if the claims were to require physically cancelling or continuing a sequencing analysis of a sample based on the determined quality metric, such an application of the judicial exception is not particular. The, broadest reasonable interpretation of the claim could involve cancelling the sequencing analysis even if the determined quality metric is poor, cancelling the sequencing analysis if the quality metric is high, or continuing the sequencing analysis if the quality metric is poor, and thus the claim would merely state that the quality metric should be applied to achieve a desired result of cancelling or continuing the sequencing process without describing how the quality metric is being applied to determine whether to cancel or continue the sequencing. Therefore, such a limitation merely amounts to adding the words “apply it” to the judicial exception because it merely states that the abstract idea should be applied to achieve a desired result. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Applicant remarks that the claims incorporate the identified abstract idea into a practical application by enabling a method that cannot be performed by the human mind alone because genomic data from a human comprises billions of data points, and this method comprises a plurality of reads of a nucleic acid sequence obtained during a sequencing analysis, which comprises many billions of calculations that a human mind could not complete in a lifetime (Applicant’s remarks at pg. 15, para. 3 to pg. 14, para. 1). Applicant further remarks that without the claimed method or system and the associated computing device and memory, it would be impossible for a human to create this improved determination and instruct the system accordingly, and thus the claim as a whole integrates the recited judicial exception into a practical application (Applicant’s remarks at pg. 16, para. 2).
This argument is not persuasive. First, as discussed above, whether the claims incorporate the identified abstract idea into a practical application under Step 2A, prong 2 involves determining whether the additional elements of the claim integrate a recited judicial exception into a practical application. See MPEP 2106.04 II. A. 2. Whether the claim recites an abstract idea, as argued above, is determined under Step 2A, prong 1. In this case, Applicant’s argument is not commensurate with the scope of the claims because the claims only require “receiving…a plurality of reads” in claim 1 and “…extract a plurality of k-mers from a plurality of reads” in claim 9; accordingly, the broadest reasonable interpretation of the claims only require analyzing two reads, and determining the quality control metric from these two reads, which can be practically performed in the mind. Accordingly, it is not impossible for a human to create this quality determination without an associated computer, and instead, the claims are merely using a computer as a tool to perform the abstract idea. See MPEP 2106.04(a)(2) III. C.

Applicant remarks that the claims do not comprise mere instructions to apply an excepting using a generic computer component, and rather than simply reciting conventional steps appended to a judicial exception, the claims recite a specific multi-step method using a multi-component device or system that improves the functioning of a genomic sequencing system, and thus the claims are directed to patent eligible subject matter under step 2B of the Alice framework (Applicant’s remarks at pg. 16, para. 3 to pg. 17, para. 1).
This argument is not persuasive. Under Step 2B, the additional elements are evaluated both individually and in combination to determine whether the additional elements are well-understood, routine, and conventional. See MPEP 2106.05. The various steps recited in method of claim 1 (e.g. the multi-step method) and the system of claim 9, including extracting k-mers, identifying annotated k-mers, gathering annotation information, and determining a quality control metric are part of the abstract idea, and thus are not considered under Step 2B of the analysis. The additional elements of the claims include a processor, receiving data, and displaying data, which conventional computer components and/or functions, as discussed above. Furthermore, the additional element of receiving data during a sequencing analysis of a sample is well-understood, routine, and conventional, as supported by the newly cited reference Rehm et al. discussed above. Accordingly, the additional elements, considered alone and in combination are not sufficient to provide an inventive concept.
Furthermore, this argument is not commensurate with the scope of the claims because the claims do not recite any multi-component device or a genomic sequencing system. Claim 1 recites “a quality control analysis system”, including a processor, which under the broadest reasonable interpretation of the term is a generic computer comprising processor. Similarly claim 9 recites a system comprising a database (e.g. data) and a processor. Thus both the quality control analysis system of claim 1 and the system of claim 1 only comprise a single physical component (e.g. a processor). Furthermore, as discussed above, an improvement to technology can be provided by one or more additional elements; in addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). However, the alleged improvement in the functioning of a genomic sequencing system is not reflected in an additional element of the claims because the claims do not require any genomic sequencing system or affect the sequencing of a sample; instead the various method steps of claims 1 and 9 are performed by a system comprising a processor (e.g. a generic computer) that receives an instruction to continue or cancel sequencing, but does not interact with any sequencer to physically continue or cancel an ongoing sequencing process.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 6-11, and 13-15  under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of claim amendments and/or cancellations received 04 April 2022.

Claim Rejections - 35 USC § 103
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12) in view of Greenfield et al. (Answering biological questions by querying k-mer databases, Concurrency Computat.: Pract. Exper., 2013, 25, pg. 497-509) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of claim amendments  received 04 April 2022.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12) in view of Flygare (WO 2016/172643 A2; Pub. Date: 27 Oct. 2016) in the Office action mailed 03 Jan. 2022 has been withdrawn in view of claim amendments  received 04 April 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (Kraken: ultrafast metagenomic sequence classification using exact alignments, 2014, Genome Biology, 15:R46, pg. 1-12; previously cited) in view of Lindner et al. (HiLive: real-time mapping of illumine reads while sequencing, 2017, Bioinformatics, 33(6), pg. 917-919; Pub. Date: 19 Dec. 2016; newly cited), and  Rehm et al. (ACMG clinical laboratory standards for next-generation sequencing, 2013, Genetics in Medicine, 15(9), pg. 733-747; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 1, Wood et al. discloses a method for analyzing DNA sequences (Abstract) comprising the following steps:
Wood et al. discloses receiving a plurality of reads from a nucleic acid sequence (pg. 5, col. 2, para. 4; pg. 8, col. 1, par. 3).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). Wood et al. further discloses the annotated k-mers are generated from nucleic acid sequences and stored in a database and contain information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing the extracted k-mers to the database of annotated k-mers (Figure 1, e.g. taxa associated with the sequences k-mers are gathered).
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 1, Wood et al. discloses the method is implemented via software (Abstract), which necessarily requires the use of a computer comprising a processor (i.e. a quality control system) for performing the above method. 
Regarding claim 2, Wood et al. discloses reporting the species identified within the plurality of reads (Figure 4, e.g. taxonomic distribution of reads classified by Kraken).
Regarding claim 6, Wood et al. discloses the annotation information is a taxonomy (i.e. a characteristic) from which the annotated k-mer was generated Figure 5).
Regarding claim 7, Wood discloses the quality metric is an identification of one or more species from which the plurality of reads were generated (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Regarding claim 8, Wood et al. discloses the quality control metric is determined by comparing k-mers of a read to a database of k-mers, rather than aligning the sequences to a genome sequence (pg. 1, col. 2, para. 1 to pg. 2, col. 1, para. 2).
Regarding claim 9, Wood et al. discloses the following:
Wood et al. discloses a database of annotated k-mers (pg. 2, col. 1, para. 3 to col. 2, para. 2; Figure 5), and further shows the database is stored in computer memory (pg. 8, col. 2, para. 4 to pg. 9, col. 1, para. 1), wherein the annotated k-mers are generated from nucleic acid sequences and contain annotation information about the nucleic acid sequences from which they were generated (pg. 8, col. 2, para. 1-2 and FIG. 5, e.g. k-mers are stored in a database, and each k-mer is annotated with taxon information corresponding to their read).
Wood et al. discloses extracting a plurality of k-mers from the reads (Figure 1; pg. 8, col. 1, para. 3).
Wood et al. discloses comparing the extracted k-mers to a database of annotated-kmers (Figure 5) to identify annotated k-mers in the reads (Figure 1; pg. 8, col. 2, para. 2-3). 
Wood et al. discloses gathering taxonomy information (i.e. annotation information) about the plurality of reads based on the annotated k-mers found in the reads during the step of comparing the extracted k-mers to the database of annotated k-mers (Figure 1, e.g. taxa associated with the sequences k-mers are gathered).
Wood et al. discloses the gathered taxon information can be used to identify contaminated sequences, including identifying contaminating human reads in a metagenomic sample (i.e. identification of a species from which the plurality of reads were generated, an embodiment of the quality control metric based on Applicant's specification at para. [0013]) (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2).
Further regarding claim 9, Wood et al. discloses the method runs on a computer with memory storing the database (pg. 4, col. 1, para. 1) (i.e. a system comprising a database and a processor). Furthermore, as discussed above in the 112(b) rejection, given Wood et al. discloses a processor is configured to perform the above steps, the sequencing that is occurring outside the metes and bounds of the claimed system does not have patentable weight. 
Regarding claim 13, Wood et al. discloses the annotation information is a taxonomy (i.e. a characteristic) from which the annotated k-mer was generated Figure 5).
Regarding claim 14, Wood et al. discloses the quality control metric is determined by comparing k-mers of a read to a database of k-mers, rather than aligning the sequences to a genome sequence (pg. 1, col. 2, para. 1 to pg. 2, col. 1, para. 2).
Regarding claim 15, Wood et al. discloses the k-mers are generated at each position in the nucleic acid sequence (Figure 1, e.g. each k-mer generated overlaps with the previous k-mer), which shows the k-mers are generated by a sliding window.

Wood et al. does not disclose the following limitations:
Regarding claim 1, Wood et al. does not disclose that the plurality of reads are received during a sequencing analysis of a sample, and that the quality control metric (e.g. the contamination) is determined during the sequencing analysis of the sample. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Lindner et al.
Regarding claim 1, Lindner et al. discloses a method for the real-time analysis of sequence reads during sequencing (Abstract), that reads intermediate files produced by the sequencer during sequencing and uses a k-mer based alignment strategy to map reads to a reference during the sequencing of a sample (Abstract; Fig. 1). Lindner et al. further discloses performing the analysis in real-time reduces overall sample analysis time (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kraken et al. to have analyzed the reads during the sequencing analysis of the sample, as disclosed by Lindner et al. (Abstract; Fig. 1), thus resulting in a read being received and contamination being detected (i.e. the quality metric being determined) during the sequencing run, given Wood discloses the quality metric is the identification of contaminating human reads in a metagenome sample (pg. 7, col. 2, para. 2 to pg. 8, col. 1, para. 2). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al. with the method of Lindner et al. to reduce overall sample analysis time, as disclosed by Lindner et al. (Abstract). This modification would have had a reasonable expectation of success because the software of Wood et al. analyzes k-mers extracted from a read to classify the read as belonging to a particular taxonomy (Figure 1; pg. 3, col. 1, para. 2; pg. 10, col. 1, para. 3), and Lindner et al. discloses that reads are continuously analyzed during sequencing by extracting k-mers from the reads (Abstract; pg. 918, col. 2, para. 1), such that the method of obtaining reads in real-time and extracting k-mers of the reads during sequencing of Lindner et al. would be applicable to the method of detecting contamination of Kraken et al..

Regarding claims 1 and 9, Wood et al. does not disclose receiving, based on the quality control metric, an instruction to continue the sequencing analysis of to cancel the sequencing analysis. 
Regarding claims 3 and 11 Wood et al. does not disclose responding to the received instruction to continue or cancel the sequencing analysis.
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Rehm et al. 
Regarding claims 1, 3, 9, and 11, Rehm et al. overviews clinical laboratory standards for next-generation sequencing (Abstract), which includes running quality control programs to control for possible contamination and implementing quality control stops to the sequencing analysis to abortion the sequencing run if there is a problem with quality (i.e. based on a quality control metric) (pg. 743, col. 2, para. 4 to pg. 744, col. 1, para. 1). Given Rehm et al. discloses the quality control is performed by programs, this requires that a computer comprising a processor is running said program, this requires that the program is receiving instructions to abort the sequencing run and similarly responding to those instructions by aborting the sequencing run. Rehm et al. further discloses that the development of quality control stops during the workflow is of critical importance to sequencing assays, and the identification of samples that have a high probability of generating results of unacceptable quality is important to ensure optimal turnaround times (pg. 743, col. 2, para. 5).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Wood et al. and Lindner et al. to have further received instruction to cancel the sequencing analysis based on a detected contamination (i.e. the quality control metric) during the sequencing, and then aborted the sequencing analysis, as shown by Rehm et al. (pg. 743, col. 2, para. 4 to pg. 744, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method made obvious by Wood et al. and Lindner et al. and of Rehm et al. to identify samples that have a high probability of generating results of unacceptable quality, ensuring optimal turnaround times, as shown by Lindner et al. (pg. 743, col. 2, para. 5). This modification would have had a reasonable expectation of success because Wood et al. and Lindner et al. make obvious detecting contamination during a sequencing run, as discussed above, such that the method of canceling a sequence run based on quality of Rehm et al. would be applicable to the method made obvious by Wood et al. and Lindner et al. 
Therefore, the invention is prima facie obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 1 above, and further in view of Greenfield et al. (Answering biological questions by querying k-mer databases, Concurrency Computat.: Pract. Exper., 2013, 25, pg. 497-509; previously recited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 5, Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 1 above, does not disclose the annotation information comprises information about a location of the annotated k-mer within the one or more nucleic acid sequences. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Greenfield et al.
Regarding claim 5, Greenfield et al. discloses a method for analyzing DNA by querying k-mer databases (Abstract), which includes a database of k-mers annotated with a specific location within a sequence (Figure 3, e.g. "location"; pg. 502, para. 2-4; pg. 503, para. 2-3). Greenfield et al. further discloses that annotating each k-mer with an address (e.g. species, sequence, and location) provides a way to efficiently find all occurrences of any given k-mer in a single lookup, and avoids needing an additional input/output on every lookup, thus reducing computational complexity (pg. 502, para. 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the annotated k-mer database of Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 1 above, to have included annotation information comprising information about the annotated k-mer within the one or more nucleic acid sequences, as shown by Greenfield et al. (Figure 3; pg. 502, para. 2-4; pg. 503, para. 2-3). One of ordinary skill in the art would have been motivated to combine the methods of Wood et al., Lindner et al., and Rehm et al., and Greenfield et al. in order to provide an efficient way to find all occurrences of a given k-mer in a single look-up, thus reducing computational complexity, as shown by Greenfield et al. *pg. 502, para. 4). This modification would have had a reasonable expectation of success because both Wood et al. and Greenfield et al. disclose querying k-mers against a database of k-mers. 
Therefore, the invention is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 9 above, and further in view of Flygare (WO 2016/172643 A2; Pub. Date: 27 Oct. 2016; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 12, Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 9 above, does not disclose the system comprises a user interface configured to provide the determined quality control metric to a user. However, Wood et al. discloses reporting the determined quality metric in a display (Figure 4), which suggests the use of a user interface. Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Flygare et al.
Regarding claim 12, Flygare et al. discloses a system for analyzing k-mers within polynucleotides of a sample by comparing the k-mers to a database of reference sequences ([0004]-[0005), which includes a user interface ([0021]; FIGS. 1A-B; [00120]). Flygare et al. further discloses the user interface allows users to effectively interpret results and interactively visualize results in real-time ([00120]; [00127]; FIG. 1B).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Wood et al. in view of Lindner et al. and Rehm et al., as applied to claim 9 above, to have further included a user interface for displaying the reported quality metric, as shown by Flygare et al. ([0021]; FIGS. 1A-B; [00120]). One of ordinary skill in the art would have been motivated to combine the system of Wood et al., Lindner et. al., and Rehm et al., with the system of Flygare et al. in order to allow users to effectively interpret results and interactively visualize results in real-time ([00120]; [00127]; FIG. 1B). This modification would have had a reasonable expectation of success because Wood et al. discloses reporting the determined quality metric in a display (Figure 4), which suggests the use of a user interface. 
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 04 April 2022 regarding 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
Applicant remarks that Wood, Greenfield, and Flygare fail to suggest the recited limitations in claim 1, that Wood fails to disclose a method or system in which a quality control analysis system receives a plurality of reads of a nucleic acid sequence during a sequencing analysis of a sample or an instruction to continue a sequencing analysis or to cancel a sequencing analysis based on a received determined quality control metric, and that the combination of Wood, Greenfield, and Flygare fail to remedy this deficiency (Applicant’s remarks at pg. 17, para. 2 to pg. 19, para. 1).
This argument is not persuasive because it does not take into account the newly cited references Lindner et al. and Rehm et al., which are used to disclose the above limitations regarding receiving nucleic acid reads during sequencing and receiving an instruction to continue or cancel sequencing based on a quality metric. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631